Citation Nr: 1757578	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative arthritis, lumbar spine.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Harry Binder, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2017 Travel Board hearing.  A transcript of the hearing is associated with the claims file.

Pursuant to the Veteran's February 2014 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Board finds that the issue of TDIU has been raised.  In accordance with the Court's finding in Rice, the Board has included the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased rating and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the Veteran's March 2017 Travel Board hearing, the Veteran and his representative indicated his desire to withdraw his appeal seeking entitlement to nonservice-connected pension benefits.



CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to nonservice-connected pension benefits have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and his representative clearly expressed an intent to withdraw the Veteran's appeal as to the issue of entitlement to nonservice-connected pension benefits during a pre-hearing conference in March 2017 and reiterated this desire during the actual hearing, as reflected in the transcript.  Consequently, the Board finds that the Veteran has withdrawn his appeal with respect to this issue. Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to nonservice-connected pension benefits is dismissed.




REMAND

After a review of the record, the Board has determined that a new VA examination is necessary in order to assess the current severity of the Veteran's service-connected lumbar spine disability.  As an initial matter, the Veteran March 2017 testimony suggests a worsening of his condition, to include potentially related neurological symptoms.  

The claim for entitlement to a TDIU is inextricably intertwined with this increased rating claim, and must therefore be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any other back treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file. 

2. If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

3. Take appropriate steps to obtain any relevant Social Security Administration records, as the Veteran indicated at his March 2017 hearing that he is receiving SSA disability benefits.

4. Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's back disability. 

The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability, to include the severity and duration of any symptomatology associated with the Veteran's service-connected back disability.  In particular, the examiner should:

a) Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

b) Describe in detail any neurological manifestations resulting from the Veteran's service-connected back disability. 

To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's back disability.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5. After conducting any other development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


